        Case 1:18-cv-02988 Document 4-1 Filed 12/19/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 DAMIEN GUEDES,
              et al.


                    Plaintiffs,                      Case No. 1:18-cv-02988
                                                     Judge
        v.

 BUREAU OF ALCOHOL, TOBACCO
 FIREARMS, AND EXPLOSIVES,
                et al.

                    Defendants.




                                  [PROPOSED] ORDER


       In light of the parties’ stipulation to an extension of time for briefing on Plaintiffs’

Motion for Preliminary Injunction, ECF No. 2, it is HEREBY ORDERED:

   1) Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction shall be

       filed on or before December 31, 2018;

   2) Plaintiffs’ Reply in Support of the Motion for Preliminary Injunction, if any, shall

       be filed on or before January 7, 2019;



   In addition, pursuant to Local Civil Rule 65.1(d) and the parties’ stipulation, it is

HEREBY FOUND that a hearing date on Plaintiffs’ Motion for a Preliminary Injunction

of January 11, 2019 or earlier will not prejudice the parties. Accordingly, unless the
         Case 1:18-cv-02988 Document 4-1 Filed 12/19/18 Page 2 of 2



Court earlier decides the motion on the papers or makes a further finding, a hearing on

Plaintiffs’ Motion shall be set on a date before January 11, 2019.


IT IS SO ORDERED.


__________________________                           ________________________

(Date)


                                             The Hon. _________________________
                                             United States District Judge
